     Case 2:20-cv-05027-CBM-AS Document 85 Filed 04/27/21 Page 1 of 5 Page ID #:1541




      MICHAEL N. FEUER, City Attorney
 1    KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
      SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 2    CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
 3    GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
      GEOFFREY R. PLOWDEN, Deputy City Attorney (SBN 146602)
 4    200 North Main Street, Room 600
      Los Angeles, California 90012
 5    Telephone: 213-978-7038
      Facsimile: 213-978-8785
 6    geoffrey.plowden@lacity.org
      Attorneys for Defendants City of Los Angeles and Chief Michel Moore
 7
   Carol A. Sobel., Esq.
 8 LAW OFFICE OF CAROL A. SOBEL
   725 Arizona Avenue, Suite 300
 9 Santa Monica, CA 90401
10 310-393-3055
   carolsobellaw@gmail.com
11 Attorneys for Plaintiffs Black Lives Matter, Los Angeles
12
13                            UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15
16    BLACK LIVES MATTER LOS                 Case No.: 2:20-cv-05027 CBM-AS
      ANGELES, ET AL.,
17                                           PARTIES’ REPORT OF MEET AND
18                  Plaintiffs,              CONFER EFFORTS AND PROPOSED
             vs.                             MODIFIED LANGUAGE TO
19
                                             TEMPORARY RESTRAINING
20 CITY OF LOS ANGELES, a municipal          ORDER (Dkt. 71); [PROPOSED]
21
   entity, CHIEF MICHEL MOORE, and           ORDER
   DOES 1-10 inclusive,
22
23                 Defendants.
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 85 Filed 04/27/21 Page 2 of 5 Page ID #:1542




 1          Defendants have asked the TRO order (Dkt. 71) be vacated, which Plaintiffs
 2    oppose. That is still Defendants’ position. In the event the Court is not inclined to do so,
 3    Plaintiffs and Defendants, having met and conferred, propose the following modified
 4    TRO order language, and without prejudice to Defendants’ position as to the OSC re:
 5    Preliminary Injunction:
 6          1. LAPD is restricted from using the 40mm and 37mm launchers in public
 7    demonstrations except by officers who successfully completed Department training and
 8    meet all annual qualification requirements on the weapons;
 9
             2. An officer may use 40mm less-lethal munitions only when the officer
10
      reasonably believes that a suspect is violently resisting arrest or poses an immediate
11
      threat of violence or physical harm. The use of 40mm less-lethal munitions should be
12
      preceded by a warning, if feasible;
13
14
            3. An officer may use 37mm less-lethal munitions as a crowd control tool only

15    with the prior approval of the incident commander and only when a dispersal order has
16    been issued, unless immediate action is necessary to stop violence, to ensure public
17    safety and restore order. A warning to disperse must be given, consistent with all of the
18    dispersal order requirements set forth in LAPD Use of Force – Tactics Directive No.
19    11.1, and then the officer may fire the 37 mm at the ground 5 to 10 feet in front of the
20    crowd. The 37 mm may not be used as a target specific munition unless absolutely
21
      necessary to prevent imminent serious bodily injury to the officer or others.
22
            4. The 40mm launcher must not be used to target the head, neck, face,
23
      eyes, kidneys, chest, groin or spine of a person.
24
      ///
25
      ///
26
27
      ///

28    ///

                                                   1
     Case 2:20-cv-05027-CBM-AS Document 85 Filed 04/27/21 Page 3 of 5 Page ID #:1543




 1          5.     The 40 mm and 37 mm launchers should be fired at a distance of five feet
 2    or greater from another person, unless an officer or other person is attacked and there is a
 3    threat of imminent serious harm.
 4
 5    DATED: April 26, 201             LAW OFFICES OF CAROL SOBEL
 6                                     By: /s/ Carol Sobel
 7                                     Attorney for Plaintiffs Black Lives Matter, et al.
 8
      DATED: April 27, 2021            MICHAEL N. FEUER, City Attorney
 9
10                                     /s/ Geoffrey R. Plowden
11                                     Attorneys for Defendants City of Los Angeles and Chief
                                       Michel Moore
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
     Case 2:20-cv-05027-CBM-AS Document 85 Filed 04/27/21 Page 4 of 5 Page ID #:1544




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11 BLACK LIVES MATTER LOS                         Case No.: 2:20-cv-05027 CBM-AS
12
   ANGELES, ET AL.,
                                                  [PROPOSED]
13                  Plaintiffs,                   REVISED TEMPORARY
14           vs.                                  RESTRAINING ORDER (Dkt. 71)
15
   CITY OF LOS ANGELES, a municipal
16 entity, CHIEF MICHEL MOORE, and
   DOES 1-10 inclusive,
17
               Defendants.
18
19          The Court’s Temporary Restraining Order (doc. 71), is hereby modified as
20    follows:
21
            1. LAPD is restricted from using the 40mm and 37mm launchers in public
22
      demonstrations except by officers who successfully completed Department training and
23
      meet all annual qualification requirements on the weapons;
24
25
             2. An officer may use 40mm less-lethal munitions only when the officer

26    reasonably believes that a suspect is violently resisting arrest or poses an immediate
27    threat of violence or physical harm. The use of 40mm less-lethal munitions should be
28    preceded by a warning, if feasible;
                                                  3
     Case 2:20-cv-05027-CBM-AS Document 85 Filed 04/27/21 Page 5 of 5 Page ID #:1545




 1          3. An officer may use 37mm less-lethal munitions as a crowd control tool only
 2    with the prior approval of the incident commander and only when a dispersal order has
 3    been issued, unless immediate action is necessary to stop violence, to ensure public
 4    safety and restore order. A warning to disperse must be given, consistent with all of the
 5    dispersal order requirements set forth in LAPD Use of Force – Tactics Directive No.
 6    11.1, and then the officer may fire the 37 mm at the ground 5 to 10 feet in front of the
 7    crowd. The 37 mm may not be used as a target specific munition unless absolutely
 8
      necessary to prevent imminent serious bodily injury to the officer or others.
 9
            4. The 40mm launcher must not be used to target the head, neck, face,
10
      eyes, kidneys, chest, groin or spine of a person.
11
            5.     The 40 mm and 37 mm launchers should be fired at a distance of five feet
12
      or greater from another person, unless an officer or other person is attacked and there is
13
14
      a threat of imminent serious harm.

15          IT IS SO ORDERED.
16
17
18    DATED: April ___, 2021                    ______________________________
                                                  CONSUELO B. MARSHALL
19
                                               UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                   4
